       Case 2:20-cv-00694-BNW Document 31
                                       30 Filed 02/08/21
                                                02/01/21 Page 1 of 4




     LOUIS SCHNEIDER, ESQ.
 1
     Nevada Bar No. 9683
 2   430 South 7th Street
     Las Vegas, NV 89101
 3   (702) 435-2121/ office
     (702) 431-3807/ facsimile
 4   Attorney for Plaintiff
     lcslaw@yahoo.com
 5

 6                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 7
     ANDREW ARRAND,
 8                                                                CASE No. 2:20-cv-00694-BNW
                     Plaintiff,
 9

10   -vs.-

11   COMMISSIONER OF SOCIAL SECURITY
12                   Defendant.
13
     ________________________________________
14
             STIPULATION AND ORDER EXTENDING TIME TO FILE A MOTION FOR
15                            REVERSAL AND/OR REMAND
                                   (Second Request)
16

17
              The Court filed and Order on December 18, 2020 regarding the filing of a Motion for

18   Reversal and/or Remand. The Motion is due from Plaintiff on Sunday, January 17, 2021 with

19   the following day being a holiday, Martin Luther King day. Based on the stipulation
20   hereinbelow, Plaintiff requests an additional (30) days to file his Motion.
21
     FRCP 6(b) states:
22
     (b) Extending Time:
23   (1) In General.
     When an act may or must be done within a specified time, the court may, for good cause, extend
24
     the time:
25           (A) With or without motion or notice if the court acts, or if a request is made, before the
                 original time or its extension expires; or
26           (B) On motion made after the time has expired if the party failed to act because of
                 excusable neglect.
27
                                                      1
28
      Case 2:20-cv-00694-BNW Document 31
                                      30 Filed 02/08/21
                                               02/01/21 Page 2 of 4




 1
     Local Rule 6-1 states:
 2
        (a) Every motion requesting a continuance, extension of time, or order shortening time shall
 3          be “Filed” by the Clerk and processed as an expedited matter. Ex parte motions and
            stipulations shall be governed by LR 6-2.
 4      (b) Every motion or stipulation to extend time shall inform the Court of any previous
            extensions granted and state the reasons for the extension requested. A request made after
 5
            the expiration of the specified period shall not be granted unless the moving party,
 6          attorney, or other person demonstrates that the failure to act was the result of excusable
            neglect. Immediately below the title of such motion or stipulation there shall also be
 7          included a statement indicating whether it is the first, second, third, etc., requested
            extension, i.e.:
 8
            STIPULATION FOR EXTENSION OF TIME TO FILE MOTIONS
 9
                            (First Request)
10
        (c) The Court may set aside any extension obtained in contravention of this Rule.
11      (d) A stipulation or motion seeking to extend the time to file an opposition or final reply to a
            motion, or to extend the time fixed for hearing a motion, must state in its opening
12          paragraph the filing date of the motion.
13
     Local Rule 6-2 states:
14
        (a) Any stipulations, ex parte or unopposed motions requesting a continuance, extension of
15          time, or order shortening time, and any other stipulation requiring an order shall not
            initially be “Filed” by the Clerk, but shall be marked “Received.” Every such stipulation
16          20 | Page or ex parte or unopposed motion shall include an “Order” in the form of a
17
            signature block on which the Court or Clerk can endorse approval of the relief sought.
            This signature block shall not be on a separate page, but shall appear approximately one
18          inch (1”) below the last typewritten matter on the right-hand side of the last page of the
            stipulation or ex parte or unopposed motion, and shall read as follows:
19
            “IT IS SO ORDERED:
20          [UNITED STATES DISTRICT JUDGE,
21          UNITED STATES MAGISTRATE JUDGE,
            UNITED STATES DISTRICT COURT CLERK]
22          (whichever is appropriate)

23          DATED: _____________”
24
        (b) Upon approval, amendment or denial, the stipulation or ex parte or unopposed motion
25          shall be filed and processed by the Clerk in such manner as may be necessary.

26

27
                                                     2
28
      Case 2:20-cv-00694-BNW Document 31
                                      30 Filed 02/08/21
                                               02/01/21 Page 3 of 4




           The Ninth Circuit has held in Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258-59 (9th
 1

 2   Cir. 2010) that Fed. R. Civ. P. 6(b)(1) “ ‘[is] to be liberally construed to effectuate the general

 3   purpose of seeing that cases are tried on the merits.’ Rodgers v. Watt, 722 F.2d 456, 459 (9th

 4   Cir.1983) (quoting Staren v. American Nat'l Bank & Trust Co. of Chicago, 529 F.2d 1257, 1263
 5
     (7th Cir.1976)); see also Fed.R.Civ.P. 1 (“[The Federal Rules] should be construed and
 6
     administered to secure the just, speedy, and inexpensive determination of every action and
 7
     proceeding.”). Consequently, requests for extensions of time made before the applicable deadline
 8
     has passed should “normally ... be granted in the absence of bad faith on the part of the party
 9

10   seeking relief or prejudice to the adverse party.” 4B Charles Alan Wright & Arthur R.

11   Miller, Federal Practice and Procedure § 1165 (3d ed. 2004).” Id.
12         Plaintiff’s counsel became ill the last week of 2020 and the first week of 2021. Plaintiff’s
13
     counsel’s assistant had been exposed to Sars-Cov-2 and was sick as well. However, after testing,
14
     her test came back negative as well as counsel for Plaintiff. Even so, this caused the need to
15
     request additional time to respond.
16

17
     ///

18   ///

19   ///
20   ///
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///

27
                                                        3
28
      Case 2:20-cv-00694-BNW Document 31
                                      30 Filed 02/08/21
                                               02/01/21 Page 4 of 4




     THE PARTIES THEREFORE STIPULATE AND AGREE AS FOLLOWS:
 1

 2      1. That Plaintiff will have until February 16, 2021 to file his Motion for Reversal and/or

 3          Remand.

 4   Dated: January 28, 2021                             Dated: January 28, 2021
 5
     /s/ Louis Schneider, Esq.                           /s/ Allison J. Cheung, Esq.
 6   Louis Schneider, Esq.                               Allison J. Cheung, Esq.
     Nevada Bar No. 9683                                 160 Spear Street, Suite 800
 7   430 South 7th Street                                San Francisco, CA 94105-1545
     Las Vegas, NV 89101                                 (415) 977-8942 office
 8   (702) 435-2121/ office                              (415) 744-0134 facsimile
     (702) 431-3807/ facsimile                           Attorney for Defendant
 9
     Attorney for Plaintiff
10
                                                 IT IS SO ORDERED:
11

12
                                                 _________________________________________
13
                                                 UNITED STATES DISTRICT JUDGE,
14
                                                           2/8/2021
15                                               DATED: _________________________________
16

17

18

19

20

21

22

23

24

25

26

27
                                                    4
28
